Citation Nr: 1414168	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-27 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Carita A. Rowland


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from November 1942 to November 1945.  He died in July 2008 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The matter was remanded by the Board in December 2012 for further development.  The additional development having been completed, the matter again is before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 2008.  The causes of death listed on his death certificate were ruptured viscus and C. difficile colitis.

2.  The preponderance of the evidence indicates that the Veteran was not diagnosed with ruptured viscus or C. difficile colitis during service.

3.  At the time of the Veteran's death, service connection had been established for anxiety neurosis (also claimed as posttraumatic stress disorder (PTSD)), rated as 100 percent disabling; varicocele, left, rated as noncompensable; and residuals, gunshot wound, right arm, also rated as noncompensably disabling.    

4.  The preponderance of the evidence establishes that a service-connected disability was not a principal or contributory cause of the Veteran's death, nor did such a disability hasten his death.

5.  The competent evidence is against a finding that the Veteran's death was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical care or medical care by a VA contracted facility in furnishing hospital care; or an event which is not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).

2.  The criteria for entitlement to compensation pursuant to 38 U.S.C.A § 1151 for cause of death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1151, 5107(b) (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.
A VCAA letter dated in August 2008 satisfied many of the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The appellant was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letter informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 DIC, the Court has held that section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.

The August 2008 letter informed the appellant as to what information and evidence was needed to support a claim for DIC based on the Veteran's previously service-connected conditions.  As such, the Board concludes that while the letter provided the information to the appellant prescribed in Hupp as to this element of the claim.  

To the extent that the August 2008 letter did not fulfill the notice requirements established, the Board notes that remand is only required where the notice provided was inadequate and not otherwise shown to be non-prejudicial.  Cf. Medrano v. Nicholson, 21 Vet. App. 165, 170-71 (2007) (Board is not prohibited from evaluating for harmless error, however, the Court gives no deference to any such evaluation, which is subject to the Court's de novo review).  Actual knowledge can also be established by statements or actions by the appellant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  It is clear from the appellant's statements that she had actual knowledge that (a) the Veteran was receiving benefits for a service-connected anxiety disorder and other noncompensable disabilities and (b) that she needed medical evidence to establish a link between the cause of his death and his active duty.  The appellant and her representatives discussed the Veteran's service-connected conditions, specifically his service-connected anxiety disorder, in multiple communications with VA.  The appellant's knowledge can also be imputed to her through her representative.  As to the failure to provide information on establishing entitlement to DIC benefits based on a condition not yet service-connected, the appellant has clearly set forth her theories as to the basis for establishing entitlement to DIC benefits and they center on the Veteran's previously service-connected anxiety disorder and the care he received from the VA.  These theories do not implicate any non-service connected disability and, as such, any failure to provide notice in this regard has not prejudiced the appellant.  In light of the foregoing, the Board finds that any possible error with regard to Hupp notice was not prejudicial to the appellant.  The Board, therefore, finds that VA has discharged its duty to notify.  For the reasons discussed above, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  All other records identified by the appellant as relating to the claim have been obtained, to the extent possible.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  Multiple VA opinions were provided in August 2013, which addressed the claim for service connection for cause of death and/or entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1151.  The opinion providers reviewed the claims file.  The Board finds these reports and opinions to be thorough and complete.  Therefore, the Board finds these opinions are sufficient upon which to base a decision with regards to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection for Cause of Death, to Include 
DIC under 38 U.S.C.A. § 1151

The appellant contends that the Veteran's death by a ruptured viscus and C. difficile colitis should be service-connected as she believes his service-connected anxiety disorder prevented him from adequately communicating his symptoms and problems and substantially contributed to his demise.  Moreover, the appellant contends that the Veteran's treatment at Elmendorf Air Force Base was inadequate and substantially contributed to his death.  (As discussed in the Board's prior December 2012 remand, this medical facility is a joint venture between the Department of Defense and VA and, as such, will be considered treatment furnished by VA for the purposes of this claim.)

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Under 38 U.S.C.A. § 1151, compensation may be paid for a qualifying additional disability or qualifying death from VA treatment or vocational rehabilitation as if the additional disability or death were service connected.  38 U.S.C.A. § 1151.  A disability is a qualifying additional disability if the additional disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary of VA, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  Id.; see also Viegas v. Shinseki, No. 2012-7075 (Fed. Cir. Jan. 31, 2013) ("Section 1151 thus contains two causation elements - a veteran's disability must not only be 'caused by' the hospital care or medical treatment he received from the VA, but also must be 'proximately caused' by the VA's 'fault' or an unforeseen 'event'").

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).
To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  An additional disability or death caused by the Veteran's failure to follow medical instructions will not be deemed to be caused by hospital care, medical or surgical treatment or examination.  38 C.F.R. § 3.361(c)(3).  VA death benefits are payable to the surviving spouse of a veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2013).  

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).

In cases of service connection for the cause of the death of the Veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the Veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

In determining whether a veteran's service-connected disabilities contributed to the cause of his death, the Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the causes of death listed on the death certificate were ruptured viscus and C. difficile colitis.  The Veteran's death certificate shows that an autopsy was not performed.
At the time of the Veteran's death, service connection had been established for anxiety neurosis, rated as 100 percent disabling; gunshot wound residuals right arm, rated as noncompensable; and left varicocele, rated as noncompensable.  

As noted above, the appellant contends that the Veteran's service-connected anxiety disorder contributed substantially or materially to cause his death because it was of such severity that it resulted in debilitating effects and a general impairment of health to an extent that rendered the Veteran materially less capable of resisting the effects of other diseases causing death.  An alternate theory of entitlement raised by the appellant is that the Veteran's death was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical treatment, or examination    

The Veteran's claims file indicates that in April 2006 the Veteran had gotten stuck in the tub and his wife had needed help getting him out.  The Veteran was afforded a VA examination for his anxiety disorder in February 2008.  His symptoms included hallucinations and delusions, along with problems with cognition, memory, abstract reasoning, and language skills.  These symptoms were continuous and severe.  The Veteran had some suicidal ideation, sleep disturbances, night terrors, and problems communicating with his family.  

In April 2008, an Outpatient Occupational Therapy Home Safety Evaluation was performed at the Veteran's home.  The Veteran was reported to fall down several times per week and he was unable to cognitively process the steps necessary to rise from the floor after falling.  His family had installed 15 grab bars throughout the house to assist in ambulation.  The bathroom in the Veteran's home had been recently remodeled and included a walk-in tub that automatically filled with water.  Once in the tub the Veteran did not need any assistance.  The evaluator concluded, "There is essentially nothing that needs to be changed in this bathroom."  There was a recommendation for a portable trapeze bar, but also the notation that it was unclear how the bar could be moved with the Veteran, as his wife was unable to move it.

On June 23, 2008, the Veteran was admitted to Elmendorf Air Force Base with altered mental status and weakness.  The Veteran had altered mental status, lethargy, weakness, diarrhea, and tremors for the previous three days.  The Veteran had Alzheimer's, with symptoms for the previous 10 years, but was usually responsive and able to ambulate with assistance, although he did not speak much.  The Veteran was unable to answer questions at the time of admission.  The Veteran's alertness level had decreased considerably from baseline.  Another record from that day indicated that the Veteran was unable to communicate pain or generalized illness / weakness.  In addition, the Veteran had fallen 4 times since the previous day.  

On June 24, 2008, the Veteran's IV was discontinued, with the notation that it would not be reintroduced unless the Veteran was unable to take his antibiotic medication orally.  

A July 9, 2008 narrative summary described how the Veteran had been admitted for evaluation and management of altered mental status as well as lethargy, weakness, diarrhea, and tremors.  The Veteran was diagnosed with C. difficile A and B toxin and responded well to a 10-day course of treatment.  Several other medications had been withheld at the time of admission, but were reinstituted after his improvement with respect to the C. difficile toxin.  The Veteran's mental status improved to approximately baseline after the reinstitution of his medication.  

After that time, however, the Veteran's health deteriorated.  From approximately July 10, 2008, the Veteran refused to eat.  (Prior to that date, the medical records indicate that the Veteran would vacillate between eating and refusing to eat, but that his weight remained relatively stable.)  He was diagnosed with a probable bowel perforation.  A July 19, 2008 record stated, "Patient with altered mental status - unusual from his norm - during hospital stay."  

A July 21, 2008 death summary noted that the Veteran had been admitted on June 23, 2008, for altered mental status and weakness.  "The patient was found to have clostridium difficile and was treated with antibiotics.  However, the patient acutely deteriorated during his hospital course and was found to have free air in the peritoneum.  Extended conversations were held with the family who were not desiring of any significant intervention; comfort measures only were instituted per the family's request."  The Veteran passed away on July 19, 2008.

A September 2008 statement from the appellant (through her representative) stated that the Veteran had experienced ongoing difficulty getting out of the tub, bed, and chair, as well as balance and falling issues.  VA Prosthetics had recommended a portable trapeze and wheelchair / gait belt, but no equipment was ordered.  She claimed that the Veteran, "went into the hospital because he became weak, overheated and dehydrated from being stuck in a tub.  He was stuck in the tub because he did not have the recommended trapeze bar."  In addition, the hours of the Veteran's care attendant were cut.  The appellant argued that the Veteran's ruptured viscus, "could have been caused by trauma.  Such trauma may have been caused by the falling or by the unskilled or unaided lifting."  In addition, in the previous year the Veteran had shown signs of depression and suicidal ideation and acts.  The appellant blamed VA for the absence of intervention or treatment, despite reporting these problems to VA.  The appellant claimed that the Veteran's worsening depression was the change in mental status noted on admission in June 2008.  Even after admission, the appellant was concerned that the Veteran would, "shut himself down, in his way taking his own life."  Although this was reported to medical personnel, this problem was not addressed until June 30, by which time the appellant claimed that the Veteran had repeatedly refused food and hydration, worsening his condition.  The appellant also questioned discontinuing the Veteran's Alzheimer's medication for some time after admission.  Furthermore, the appellant contended that because of the Veteran's service-connected anxiety disorder, "He had no way of telling the medical staff what was wrong with him.  They could only guess, and they might have missed."  The appellant also questioned whether the Veteran had been misdiagnosed with a ruptured colon and that had a correct diagnosis been made while the Veteran was stable that he might have survived.  Thus, the appellant called into question the initial discontinuation of the Veteran's psychiatric medication, the failure to order proper safety equipment prior to admission, the failure to adequately screen for depression prior to and after admission, and the failure to obtain timely x-rays to determine the location and severity of the Veteran's internal problems.  In addition, the appellant wondered how things might have been different had the Veteran not had his service-connected anxiety disorder.

In a July 2010 statement, the appellant (again through her representative) reiterated many of the same grievances and offered several additional theories of entitlement.  She claimed that the Veteran's treating physician during his hospitalization, "was in the mi[d]st of retirement functions" and that the Veteran, "was a loose end, tied to his discharge."  The appellant claimed that the Veteran had been misdiagnosed with C. difficile colitis, but that after his initial positive result he had tested negative on the following two tests.  She claimed that there was a "widely known high prevalence of false positives" for C. difficile toxin.  As such, the Veteran was denied proper treatment.  After initially contending that the Veteran did not have C. difficile colitis, she then argued that VA wrongly prescribed medication "widely considered to allow c. diff to flourish."  Moreover, she alleged that VA failed to correct the Veteran's dehydration, nutrition, or electrolyte imbalances, as he received very little food and almost no fluid from June 27, 2008, while not restoring his discontinued IV.  In addition, the medical personnel gave the Veteran medication likely to damage his intestines while (mistakenly) treating him for a disease (C. difficile toxin) with known complications that included perforation of the intestines.  Furthermore, the appellant states that the Veteran was given a higher dose of medication than recommended for geriatric patients and that he was allowed to chew his pills, against manufacturer recommendations.  The appellant also stated that the Veteran's experiences during military service, including bouts of dengue fever, jaundice, and abdominal problems made him more susceptible to intestinal perforation, which the medical providers failed to recognize or take into account during treatment.  Moreover, the appellant claimed that the Veteran's traumatic transfers without a portable trapeze bar prior to his admission had resulted in unnecessary and additional trauma that could have been the cause of his perforated intestines.  She also alleged that VA ignored lab results showing the Veteran to have a continued infection, nitrates in his urine, dehydration, liver function issues, and electrolyte imbalance problems.  After initially arguing that the Veteran was wrongly diagnosed with C. difficile colitis, she also contended that VA failed to test to show that the C. difficile toxins had been eradicated at the end of his 10-day treatment period.  She alleged that VA was incorrect in failing to order a follow-up chest x-ray until 18 days after the initial abnormal x-ray.  VA also failed to order a CT scan, rectal exam, signoidoscopy, or colonoscopy that would have caught the perforated intestine before it became inoperable.  The appellant considered it "reckless" to take the Veteran off his Alzheimer's medication for the initial period of admission, as it made it impossible for him to describe his symptoms.  

As discussed above, there is an issue of entitlement to service connection for the cause of the Veteran's death and entitlement to DIC based on the provisions of 38 U.S.C.A. § 1151.  Two VA medical opinions are of record.  An August 2013 medical opinion addressed only the issue of entitlement to service connection for the cause of death.  The opinion provider noted review of the available records and provided a negative opinion as to entitlement to service connection for the cause of the Veteran's death.  The rationale was that there was no known connection between "anxiety neurosis" and the Veteran's death from a perforated intestine.  

The second medical opinion, also from August 2013, addressed both claims.  The opinion provider noted review of the claims file.  The reviewer concluded that the Veteran's death was not related to his service-connected disabilities or due to treatment provided by VA.  The reviewer discussed the Veteran's hospitalization and treatment from June 23, 2008.  The reviewer noted that the Veteran's mental status was noted to be "acute and of a different etiology than his norm[] 'unusual for his norm.'"  The examiner underscored that the altered mental status, "was clearly a different and separated condition from his service connected 'anxiety neurosis.'"  The rationale was that substantive and altered mental status is common in acutely ill and/or terminally ill patients at the end of life.  In addition, altered mental status was also compatible with a sepsis picture, which was the case with the Veteran as evidenced by his "elevated white count and a left shift."  The reviewer cited to treatment records in support of her assertions.  There was no evidence that the viscus perforation was related to the Veteran's medical examination or treatment.  Certain medication were temporarily discontinued during hospitalization and later safely reinstated.  Contrary to the appellant's claims, there was no evidence of lack of proper hydration or nutrition.  Instead, the hospital followed proper protocols and adhered to clinical guidelines.  The Veteran received food and water until food was discontinued due to contraindication with the intestinal perforation.  Moreover, treatment records were without evidence of carelessness, negligence, lack of skills, errors in judgment, or instances of fault on the part of the VA or an event not reasonably foreseeable.  As such, the Veteran's death was not the result of his service-connected disabilities or the result of medical treatment provided by VA.  

The competent medical evidence weighs against the claim.  The Board finds the second of the above August 2013 VA examiner's opinions discussed above to be particularly persuasive as it is informed by a thorough review and analysis of the Veteran's pre-hospitalization and hospitalization records.  Further, it reflects clear and unequivocal conclusions regarding the relationships between the Veteran's service-connected anxiety disorder, his symptoms experienced at the time of his initial hospitalization on June 23, 2008, and his ultimate death.  In addition, the reviewing physician considered the appellant's contentions that DIC should be awarded pursuant to the provisions of 38 U.S.C.A. § 1151, but concluded that the VA treatment records were without evidence of carelessness, negligence, lack of skills, errors in judgment, or instances of fault on the part of the VA or an event not reasonably foreseeable.  The physician specifically discussed the temporary discontinuance and safe reintroduction of certain medication and the absence of evidence of lack of proper provision of food or fluids.  This reasoning adequately shows that the reviewing physician's conclusions are supported by the relevant and material information in the clinical record.  Finally, the reviewing physician's opinion is factually accurate, fully articulated, and based on sound reasoning relying on the evidence of record.  In light of the foregoing, the Board finds this opinion to be highly persuasive evidence as to the questions of whether service connection is warranted for the cause of the Veteran's death and/or entitlement to DIC benefits based on the provisions of 38 U.S.C.A. § 151.  See Nieves-Rodriguez v. Peake, 22. 295 (2008).  

The Board is sympathetic to the appellant in that it is clear she sincerely believes her spouse's death was significantly affected by his service-connected anxiety disorder and/or treatment by VA.  In that regard, the appellant certainly is competent to report about her personal observations or impressions of the Veteran's care.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  However, the most probative medical evidence of record does not support her contentions of a relationship between a service-connected disability and/or VA treatment and the Veteran's death.  As to the specific issues in this case: (1) the cause of the Veteran's death and how it may or may not relate to his service-connected disability and (2) whether the Veteran's death was due in some measure to carelessness, negligence, lack of skills, errors in judgment, or instances of fault on the part of the VA or an event not reasonably foreseeable, such matters fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  

In reaching that conclusion the Board has considered the appellant's arguments discussed in detail above.  As to those issues that relate to entitlement to service connection for the cause of the Veteran's death, the Board finds the opinions with rationale provided by the August 2013 VA reviewing physician to be of significantly greater probative value, due to her presumed greater level of expertise and the complex medical nature of the evidence and opinions involved.  As to the arguments relating to VA's purported failure to provide the Veteran with adequate medical care, the Board again finds the opinions of the August 2013 VA reviewing physician of significantly greater probative weight, for the same reasons as the cause of death issue.  

Moreover, the Board finds some of the appellant's contentions problematic and at odds with the documented evidence of record.  For example, the appellant contended in her September 2008 statement that the Veteran was hospitalized due to dehydration after being stuck in a tub due to the absence of a portable trapeze bar that had been recommended but not provided by VA.  The April 2008 Outpatient Occupational Therapy Home Safety Evaluation referenced by the appellant in support of that contention, however, clearly stated that the Veteran had a modified and updated walk-in bathtub and "did not need any help once in the tub."  Thus, the portable trapeze bar was not contemplated for use by the Veteran while in the tub.  Moreover, other records document that the Veteran had a home healthcare worker to assist him in bathing.  Indeed, in another statement the appellant indicated that the Veteran had been stuck in the bathtub shortly before his hospital admission in June 2008 and that his VA home healthcare provider had had a difficult time getting him out of the bath.  As to the appellant's assertions that the failure to have a new gait belt and/or wheelchair belt and/or the failure to provide greater assistance from VA home healthcare workers could have caused his perforated intestine, there is no competent evidence of record to support that assertion.  Thus, the Board does not find the appellant's arguments regarding any failure to timely provide certain safety equipment or greater access to home healthcare personnel of particular merit and find such conclusions ultimately outweighed by the medical evidence of record.

As to the appellant's contention that the Veteran was misdiagnosed with C. difficile colitis, as evidenced by two subsequent blood tests showing no C. difficile toxins, multiple medical professionals have concluded that the Veteran did have C. difficile colitis, including the August 2013 VA medical opinion provider and the physician signing the death certificate.  In the absence of competent evidence to the contrary, the Board does not find the appellant's arguments persuasive.  

As to the appellant's arguments that it was error to take the Veteran off his psychiatric medication because it made him unable to communicate his pain and other symptoms, the record clearly reflects that the Veteran was wholly unable to communicate his symptoms at the time of his admission in June 2008 and prior to the temporary discontinuation of his psychiatric medication.  As discussed by the August 2013 VA opinion provider, his increased problems and inability to relate symptoms were due to problems separate and distinct from his service-connected anxiety disorder.  That August 2013 VA opinion provider specifically found that the removal of certain medication at the time of hospital admission was proper given the circumstances.  As such, the Board finds the appellant's arguments in this regard substantially outweighed by the medical evidence of record.

With respect to the appellant's arguments that the failure to afford the Veteran a mental health assessment that contemplated his suicidal ideation until June 30, 2008, was insufficient and allowed the Veteran's condition to deteriorate and prevented him from obtaining adequate nutrition and hydration, the Board notes that the treatment records document that the Veteran was eating meals both before and after the June 30, 2008 evaluation.  For example, the Veteran's appetite was noted to be improved on July 7, 2008, and while there were some meals missed prior to July 10, 2008, there are multiple notations of the Veteran eating.  As the August 2013 VA medical opinion specifically found that there was no evidence of a lack of proper hydration and/or nutrition, the Board finds the allegations of the appellant outweighed by the medical evidence of record.

To the extent that the appellant's remaining contentions have not been specifically addressed by the August 2013 VA medical opinion, the Board notes that the reviewing physician considered the entire claims file, including the appellant's contentions, and concluded that the examples cited by the appellant of VA's alleged mistreatment, nontreatment, and other treatment was without evidence of carelessness, negligence, lack of skills, errors in judgment, or instances of fault on the part of the VA or an event not reasonably foreseeable.  The Board finds this medical opinion based on a complete review of the evidence of record, including the appellant's arguments, of substantially greater weight than the lay contentions of the appellant on such complex medical matters.

Given this evidentiary picture, the preponderance of the evidence is against finding that any service-connected disorder had a causal connection to the Veteran's death or that any primary or contributory cause of the Veteran's death was due to his anxiety disorder or other incident of service.  The Board also finds that the preponderance of the probative evidence of record simply does not support that the Veteran's death was related to carelessness, negligence, lack of skills, errors in judgment, or instances of fault on the part of the VA or an event not reasonably foreseeable.  As such, the criteria for service connection under 38 U.S.C.A. § 1151 have not been met.  Although the appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for the cause of the Veteran's death is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


